                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

LARRY ROGER BAISDEN, II,                )
#298382,                                )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:19-CV-291-WKW
                                        )                [WO]
LEON BOLLING,                           )
                                        )
             Defendant.                 )

                                    ORDER

      On March 5, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 28.) Upon an independent review of the

record, it is ORDERED as follows:

      (1)   The Recommendation (Doc. # 28) is ADOPTED;

      (2)   Plaintiff’s motion to dismiss (Doc. # 27) is GRANTED;

      (3)   This action is DISMISSED without prejudice; and

      (4)   No costs are taxed.

      The Clerk of the Court is DIRECTED to close this action.

      DONE this 27th day of March, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
